DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The claims, remarks, and/or amendments filed on 02/02/2022 are acknowledged. Claims 1-5, 8, 10-15, 18, 20, 24, and 26-29 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 02/02/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Maintained Rejections
Response to Arguments Against Rejections
Applicant argues: “Boddie reports compositions of sodium dichloroisocyanurate (NaDCC) in tablet form that can be dissolved in water to form hypochlorous acid with a pH of between 5.5 and 6.7. See, Boddie, page 1684, "Description of Experimental Teat Dips". Boddie relies on onsite generation of hypochlorous acid that can be stored in a container for only 5 days. Id., pg. 1684, second column. Boddie does not teach or suggest a composition that is both produced and stored free of air and chlorine gas, as recited in the independent claims. Such an element is wholly missing from Boddie. Furthermore, Boddie reports that its teat dips are effective for reducing the number of new Staph. aureus and Strep. agalactiae on cow teats without effecting the skin condition of the 7 Attorney Docket No.: SOFT-001/05US 29932/15Serial No.: 14/618,820teat. See, Id., at Abstract. Boddie reports that when its tablets are made into its hypochlorous acid solution, 95% of free available chlorine (i.e., 2800 ppm) is reportedly present in the hypochlorous acid at a pH of between 5.5 and 6.0. Id., pg. 1686, first column and pg. 1684 second column. As such, Boddie reports that when in solution, its reported hypochlorous acid having a pH of between 5.5 and 6.0, has sufficient active chlorine (2800 ppm) to effectively reduce the presence of certain bacteria on a cow's teat. Thus, Boddie's solution as described is all that Boddie reports as needed for treating bacterial infection. Boddie provides no indication that the reported compositions should be modified and no motivation to do so, in that Boddie does not recognize the benefits of a composition that is free of air and chlorine gas. “
In response to these arguments, as described by applicant, Boddie is directed to the use of hypoichlorous acid solutions as antibacterial teat dips. Though Boddie does not discuss how to improve such compositions the further methods of improving the stability of this active agent through stabilizing agents and removal of reacting impurities in the air are found in the further art. All of this art is directed to improving hypochlorous acid solutions as found in Boddie and thus appears to directly relate to and provide motivation for improving the disinfecting solutions used by Boddie Given this, these arguments are not found persuasive.

Applicant argues: “The secondary reference cited by the Examiner, Kuroiwa, reports the bactericidal effect various acids have on hypochlorite solutions equivalent to that of a solution prepared using HCl. Kuroiwa, abstract and pg. 46. Kuroiwa seeks to find a replacement for HCl as a buffer because HCl produces chlorine gas. Id., pg. 46. Kuroiwa reports a hypochlorite solution diluted with water and then titrated with acetic acid to reach a pH of 5.0 with the objective of minimizing chlorine gas formation. Id., pg. 47, first paragraph. Kuroiwa makes no mention of producing any composition in an air-free environment. Wang reports that the hypochlorite ion is formed at a higher pH and hypochlorous acid exists as a mixture with chlorine in solution at a lower pH. Wang, pg. 75. Wang reports minimizing the formation of Cl2 in the headspace and states that control of this reaction has been generally utilized in industrial practices. Id. Wang reports storing its unbuffered HOCl solution in an inert sealed container as a means to control the formation of Cl2 in the headspace. Id. However, like Kuroiwa and Boddie, Wang does not mention or suggest producing or storing the composition in an air-free environment. The description in Wang that Cl2 production should be controlled is in no way the same as suggesting that the composition should be made or stored in an air-free environment. Applicant respectfully submits that the Office Action points to Wang as teaching the removal of headspace (i.e., gas) from the compositions, This reading of Wang 8Attorney Docket No.: SOFT-001/05US 29932/15Serial No.: 14/618,820attributes a teaching to Wang that it does not disclose. That is, Wang does not report removing headspace (i.e., gas from the compositions, but only reports minimizing Cl2 production. Furthermore, Wang reports that topical antiseptics, such as acetic acid are considered cytotoxic and impede wound healing. Thus, Wang suggests that their use on wounds, such as chronic ulcers (e.g., mastitis) is discouraged. Id., page 76, third paragraph. KSR requires that the prior art be considered in its entirety, even parts that teach away from the claimed invention. Thus, Wang discourages the use of acetic acid as a treatment for wounds. Therefore, one of skill in the art upon reading Wang would have been dissuaded from combining the teachings of Boddie and Kuroiwa, as doing so would have led to a solution that would, at the very least, impede wound healing.”
In response to these arguments, both Kuroiwa and Wang teach the elimination of chlorine gas through addition of acetic acid or air/headspace. While applicant indicates elimination of headspace is not elimination of gas the lack of any heaspace prevents the release of materials from solution that happens naturally due to movement of compounds from areas of high concentration to areas of low concentration due to balance the entropy of such systems and thus the elimination of headspace would reduce the amount of gas above the solutions. Regardless, the art of Abel was provided in the rejection and also teaches the formation and storage of hypochlorous acid containing compositions without air by replacing the air with argon and thus provides for the elimination of other gases such as air and chlorine as well even beyond the teachings of Kuroiwa and Wang. Regarding Wang teaching away from the use of acetic acid, Wang specifically indicates that acetic acid still remains in widespread use today as a topical antiseptic and discusses its use as a sole antiseptic alone at typical concentrations where it is used as the sole topical. This does not appear to teach away from its use as a buffering agent or at non-toxic concentrations such as those found in the art of K9uroiwa or Ikeda. Given this, these arguments are not found persuasive.



Applicant argues: “Ikeda is limited to solutions of hypochlorous acid and acetic acid for use as a less corrosive sterilizing agent for metal surfaces. See Ikeda, Abstract. Unlike the present claims, which recite methods using compositions intended for use on skin, Ikeda only reports sterilizing agents for use on metal instruments. Particularly, Ikeda contemplates a variety of inanimate surfaces to sterilize with its compounds. Id, at [0043]. However, Ikeda does not ever mention using its compounds for treating or preventing infection on a mammal. As such, one of skill in the art, in light of their general knowledge and further in light of Wang, would not have found the disclosure of Ikeda relevant to the present invention, and thus, would not have had any motivation to modify metal sterilizing compositions of Ikeda for use in treating or preventing infection in mammals.”
In response to this argument, Ikeda specifically states: “the sterilizing composition of the present invention may be used for sterilizing any materials which have been sterilized to date with conventional chlorine-based sterilizing composition” as referenced by applicant. Regarding the further use of acetic acid in the presence of hypochlorous acid, the prior art of Koroiwa already explicitly teaches that combinations of acetic acid and hypochlorous acid improve the bactericidal activity of the solutions. Further as applicants have provided that the pka of acetic acid is reached using acetic acid at 0.4 wt%, Koroiwa also appears to teach compositions that have a higher acetic acid amount than hypochlorous amount given the hypochlorous amount is reduced to 120 ppm and acetic acid would be about 0.4 wt%. (See page 47, paragraph 1.) Given this these arguments are not found persuasive.

Applicant argues: “Ahmed reports barrier film-forming compositions comprising a pullulan and any antimicrobial agent for protecting from infection. See, e.g., Ahmed at [0023]. Ahmed recites an open-ended laundry list of hundreds, if not thousands, of antimicrobial agents (one or more of which are genus words and not species), of which hypochlorous acid is just one. Id., e.g., at [0023], [0054], and claim 29. Acetic acid is also recited amongst a laundry list of pH adjusting agents. Id., e.g., [0059]. Applicant submits that Ahmed reports a totally different solution to 9Attorney Docket No.: SOFT-001/05US 29932/15Serial No.: 14/618,820wound care, a physical barrier, which may or may not contain an antimicrobial agent. Moreover, like the other references, Ahmed fails to report a hypochlorous acid and acetic acid solution that is both produced and stored free of air and chlorine gas.”
In response to this argument, Ahmed certainly teaches the inclusion of hypochlorous acid in teat dip compositions as well as acetic acid and further gelling agents at a pH of 2-5 and thus renders obvious such limitations. The idea that Ahmed teaches the same materials for the same purpose as antimicrobials and uses them in teat dips yet that it is drawn to a completely different solution to wound care however is not found persuasive as it is specifically drawn to teat dip compositions comprising the same antimicrobial agents claimed. The further inclusion of gelling agents to the compositions to help them cling to cow teats also provides for a motivation to add thickeners to such compositions. Further, the prior art of Ikeda teaching to specifically combine the agents acetic acid and hypochlorous acid is found in all the rejections along with Ahmed further providing for the selection of these two agents and the amounts to use. The further teachings of Abel provide for form air free compositions of hypochlorous acid bleach where the gases in the compositions are replaced by the purging gas argon as previously discussed. Given this, these arguments are not found persuasive.

Applicant argues: “Corby reports infusing a cow's udder with a bactericide selected from (mon)oxychlorosene, sodium oxychlorosene, or mixtures thereof, which form a hypochlorous acid gas inside the udder. See, Corby, claim 1; and column 2, lines 22-25. Particularly, Corby reports preparing a "fresh" solution by mixing (mon)oxychlorosene, sodium oxychlorosene, or mixtures thereof with a carrier, on site, prior to inserting the solution into the udder. As such, not only does Corby fail to teach or suggest an air-free solution of hypochlorous acid and acetic acid, unlike the present invention, Corby's solution is prepared on-site where it is exposed to air, thus, Corby's solution cannot be produced and stored free of air and chlorine gas.”
In response to this argument, the prior art of Boddie and Ahmed both already teach that hypochlorous acid can be pre-formed prior to use as and antimicrobial to treat the teats of cows. The art of Ikea, Koroiwa, and Ahmed all teach compositions comprising both hypochlorous acid and acetic acid in them and also pre-form such compositions. The art of Abel also provided for avoiding air in hypochlorous acid compositions and motivate its exclusion during production of the antimicrobial compositions comprising it such as by purging the compositions so that they remain stable over time (i.e. storage). Corby was relied upon for teaching that one can also infuse hypochlorous acid into the teat and was not relied upon for its method of production or storage but instead the teaching to not only treat the exterior of the teat but the interior. Given this, these arguments are not found persuasive.

Applicant argues: “Abel reports a two-step method for the treatment of eczema; the first step involving applying a bleach composition and the second step involving applying a barrier repair composition a few minutes later. See, Abel, Abstract. The Office Action, at page 14, states that Abel, at paragraphs [0725]-[0726], reports providing such compositions without air or other gases by purging them with argon and nitrogen. Applicant respectfully disagrees with such reading. Particularly, such paragraphs are not referring to "such compositions" (i.e., bleach compositions) and are instead describing "the aforementioned barrier repair formulations". The barrier repair formulations of Abel are those "drug-free topical creams, lotions or aerosol foams" as reported beginning at paragraph [0116], which do not include Abel's reported bleach compositions. Thus, Examiner's interpretation of Abel is unfounded and does not support the Office's argument. Furthermore, Abel does not teach a hypochlorous acid and acetic acid composition that is produced and stored free of air and chlorine gas for at least up to 6 months.”
In response to this argument, the prior art of Abel clearly teaches bleach solutions of hypochlorous acid that are produced in a container by purging them with an inert gas such as nitrogen. The specific sections of Abel state: “In one embodiment, the topical bleach compositions are commercially available products such as Microcyn®, produced by Oculus Innovative Sciences (Electrolyzed Water (96.524%), Sodium Magnesium Fluorosilicate (3.000%), Sodium Phosphate (0.400%), Sodium Chloride (0.066%), Hypochlorous Acid (0.008%), and Sodium Hypochlorite (0.002%)), or Anasept®, produced by Anacapa Technologies (sodium hypochlorite, sodium chloride, sodium magnesium silicate, and water)…. In one embodiment, the invention relates to any one of the above-mentioned bleach formulations, wherein the concentrate is in an aerosol container, thereby forming a headspace of the aerosol container; and the headspace of the aerosol container consists essentially of argon… In one embodiment, the air in the container charged with the composition is replaced by an inert gas. In certain embodiments, the inert gas is selected from the group consisting of argon, nitrogen, and mixtures thereof.” The final products of Abel include topical hypochlorous bleach solutions purged with argon gas thus replacing the air and other gases in the compositions. These formulations appear to be produced and are meant to be stored with such inert gas and thus still appear to read on the instant claims.

Applicant argues: “Williamson reports a teat seal comprised of keratin. See, Williamson at [0025]-[0026]. Keratin naturally occurs in the teat orifice as a primary defense mechanism that prevents infection, but is dislodged during milking. See, Id., at [0003]-[0004]. Williamson reports 10Attorney Docket No.: SOFT-001/05US 29932/15Serial No.: 14/618,820inserting keratin into the teat orifice to mimic the naturally occurring sealing properties of a teat, thus protecting the teat from infection. Importantly, Williamson discusses other teat dips, compositions that are inserted into the teat canal, and other teat seals that are comprised of non- naturally occurring elements, the use of which taints the milk produced from cows that have been treated with such, requiring the farmers discard large quantities of their milk. See, Id, at [0007]- [0009]. As such, Williamson teaches that the introduction of non-naturally occurring compositions into or onto the teat is disadvantageous. Thus, upon reading Williams, one of skill in the art would not have been motivated to insert or apply a non-naturally occurring composition of hypochlorous acid and acetic acid solution into a teat canal or to the surface of a teat and then seal the teat, as doing so would taint the milk with the non-naturally occurring composition.”
In response to this argument, the sections pointed to by applicant [0007]-[0009] are directed to specific long lasting compositions such as bismuth containing compositions that may taint milk but does not teach away from the inclusion of any non-naturally occurring substances or the use of antimicrobials in teat treatments. In fact Williamson specifically requires the inclusion of antibiotics in the compositions provided into the teats such as CEF-LAK 7, oxytetracucline, BANAMINE 7, etc. (See claim 21, paragraph 0018, and paragraph 0028.) Given this, these arguments are not found persuasive.

Applicant argues: “Accordingly, none of the cited references, alone or in combination teach or suggest an air-free solution of hypochlorous acid, acetic acid, and a thickening agent or pharmaceutically acceptable carrier, that is produced and stored substantially free of air and chlorine gas, as recited in amended independent claims 1, 11, and 28. “
In response to this, 

Maintained Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8, 10-15, 18, 20, 24, 26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boddie, R.L., et al., (J. Dairy Sci., 1996); Kuroiwa, K., et al., (Lett. Appl. Microbio., 2003); Wang, L., et al., (J. Burns Wounds, 2007); Ikeda et al., U.S. 2008/0008621; Ahmed, F.U., U.S. 2009/0247485; and Corby, M.P., U.S. Patent 4,983,634 as applied to claims 1-5, 8, 10-15, 18, 20, 24, 26, and 28 above, and further in view of Abel, D., et al., U.S. Patent Application Publication 2012/0148516.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 06/27/2019, 04/02/2020, 09/02/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Boddie teaches methods of treating or preventing infection of cow udders (i.e. mastitis) by bathing/dipping the udders in a disinfectant comprising hypochlorous acid and water (a pharmaceutically acceptable liquid solvent carrier) at pH 5.5-6.7 promptly after milking. (See page 1684, column 2, paragraphs 1-2.) 
Boddie does not teach the addition of acetic acid to the solutions.
Kuroiwa teaches combining hypochlorite with acetic acid in order to increase the antibacterial activity of the hypochlorous solutions and reduce the amount of chlorine gas present. (See abstract.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the hypochlorous acid of Boddie with the acetic acid taught by Kuroiwa in order to prevent the loss of the active chlorine present in the hypochlorous acid due to conversion to chlorine gas which it exists in equilibrium with.  One of ordinary skill in the art would have been motivated to make this combination in order to increase the antibacterial activity of the hypochlorous solutions and reduce the amount of chlorine gas present as taught by Kuroiwa. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to the improvement of hypochlorous acid solutions and the inclusion of acetic acid into such solutions provides for a predictable improvement in the activity and stability of the hypochlorous acid compositions.
Boddie and Kuroiwa do not teach the specific pH of the materials, buffering the materials, or restricting the air/headspace of the solutions.
Wang teaches using hypochlorous acid as a wound care agents, maintaining the pH of the acid at pH 3.5-5 in order to minimize undesirable side products like chlorine gas and maximize the HOCl. (See abstract and figure 2.) Wang teaches that Cl2 gas is formed in the headspace of HOCl solutions due to the equilibrium between Cl2 and HOCl and an open headspace (non-sealed) results in a decrease in active chlorine concentrations and control over time. Wang teaches that control over this reaction is utilized in industrial practice to optimize the availability of HOCl. (See page 70 paragraph 1 and page 75, paragraph 2.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to control the pH of the hypochlorous acetic acid solutions of Boddie given the teachings of Kuroiwa and Wang to buffer and control the pH at around pH 3.5-5 in order to decrease the chlorine gas in the solutions and increase the active disinfectant HOCl in the solutions. The skilled artisan would have been motivated to make this combination in order to stabilize the HOCl as well as provide higher antimicrobial abilities for the solutions. The skilled artisan would have also have been motivated to remove the headspace and air from such solutions in order to prevent the equilibrium between HOCl and Cl2 gas moving towards the formation of Cl2 gas in order to control and maintain high amounts of HOCl in the solutions as taught by Wang. This is merely the use of commonly accepted industrial techniques used to control HOCl concentrations by pushing the equilibrium away from the formation of Cl2 gas and towards the solution phase HOCl. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to the improvement of hypochlorous acid solutions and the modification of the PH and reduction of headspace of such solutions provides for a predictable improvement in the activity and stability of the hypochlorous acid compositions.
Boddie, Kuroiwa, and Wang do not state the specific amounts of acetic acid used in the compositions.
Ikeda teaches hypochlorite acetic acid disinfecting compositions comprising 0.0001-12% hypochlorite or 5000 ppm active chlorine and more acetic acid that hypochlorous acid. (See claim 1.) Ikeda teaches buffering the compositions to a pH of 2-7. (See paragraph 0032.) Ikeda teaches that the sterilizing solutions can be used for sterilizing any materials previously sterilized with hypochlorous acid. (See paragraphs 0042-0043.)
It would have been prima facie obvious to use known concentrations of acetic acid and chlorine (that forms hypochlorous acid in acidic pH) used as disinfecting compositions as disinfectants in the methods of Boddie, Wang, and Kuroiwa. This is merely the use of art recognized amounts of acetic acid and hypochlorous acid utilized in the art for disinfection in methods requiring exactly these agents for disinfection. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to the improvement of hypochlorous acid solutions and controlling the pH with acids such as acetic acid and Ikeda teaches the specific amounts of such agents one commonly uses for disinfection.
Boddie, Wang, Kuroiwa, and Ikdea, teach treating mastitis with hypochlorous acid and acetic acid dipping solutions but do not teach thickening the solutions to deliver more of the dipping solution to the animal.
Ahmed teaches barrier forming teat dips comprising film forming materials to form long lasting persistent dips comprising antimicrobial agents. (See abstract.) Ahmed teaches methods of applying the compositions to skin of a cow’s teats with 0.1-20 wt% of an antimicrobial agent such as hypochlorous acid or organic acids with a pH of 2-5. (See claims 20-30.) Ahmed teaches including pH adjusting agents such as acetic acid in the formulations as well as emollients and thickening agents. (See paragraphs 0056-0061.) Ahmed teaches simulating actual amounts of complex buildup on cow teats upon dipping using a simulated panel test where the total amount absorbed on dipping is determined and the amounts range from 0.014-0.849 grams on the teat (14-849 mg). (See example 2 and tables 1-9.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include thickeners and film formers that allow for up to 849 mg of antimicrobial hypochlorous based teat dip solution to stay on the teats of cows in order to form a antimicrobial barrier to treat and prevent mastitis and infection of the cow teats as taught Ahmed in the compositions of Boddie, Wang, Kuroiwa, and Ikdea. One of ordinary skill in the art would have been motivated to make this combination in order to increase the amount and longevity of the teat dip actually administered to the cows and thereby improve the treatment. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art is all directed to hypochlorous based sterilizing agents and Ahmed teaches improving such sterilizing materials for use in treating mastitis or bacterial infection of cow teats by including film formers and thickeners.
Boddie, Wang, Kuroiwa, Ikdea, and Ahmed do not teach applying the disinfecting hypochlorite/hypochlorous acid comprising compositions through the teat canal to treat the mastitis infections.
Corby teaches applying disinfecting hypochlorite/hypochlorous acid comprising compositions through the teat canal to treat the mastitis infections using an applicator to infuse the solution into the infected udder. (See claims 1-8.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further prevent and/or treat mastitis and infections of cow udders by applying hypochlorous acid disinfecting solutions to the infected portions of the udder by infusing them into the teat of the cows as taught by Corby in the methods of Boddie et al. This is merely the use of a common method of providing hypochlorous antimicrobial compositions to cow udders in methods requiring the treatment of cow udders with acetic acid hypochlorous antimicrobial compositions. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art teaches the use of hypochlorous acid compositions as a topical disinfectant and both Boddie and Corby teach the use of hypochlorous acid to prevent infection in cow udders and teach cleaning the udders topically with such compositions.
Boddie, Wang, Kuroiwa, Ikdea, Ahmed, and Corby do not teach providing argon instead of air in such compositions.
Abel teaches topical compositions for treating dermatological conditions. (See abstract.) Abel teaches including bleach compositions such as Microcyn (a stabilized pH balanced hypochlorous acid solution) in the formulations. (See paragraph 0105.) Abel teaches providing such compositions without air or other gases by purging them and inert purge gas such as argon or nitrogen, compare instant claims 1, 11, and 28. (See paragraphs 0725-0726.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to purge hypochlorous acid bleach compositions with argon as taught by Abel in the methods of Boddie, Wang, Kuroiwa, Ikdea, and Ahmed, and Corby requiring hypochlorous acid compositions in order to prevent unwanted air in the compositions that may lead to reaction of the formulations with the constituents of air. The skilled artisan would have been motivated to make this combination in order to prevent any unwanted reactions in the disinfecting materials during storage. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art are all directed to hypochlorous acid comprising compositions and methods of stabilizing such compositions. Abel provides for the further improvement of such compositions by removing air from the compositions through the use of inert gases.

Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boddie, R.L., et al., (J. Dairy Sci., 1996); Kuroiwa, K., et al., (Lett. Appl. Microbio., 2003); Wang, L., et al., (J. Burns Wounds, 2007); Ikeda et al., U.S. 2008/0008621; Ahmed, F.U., U.S. 2009/0247485; and Corby, M.P., U.S. Patent 4,983,634; and Abel, D., et al., U.S. Patent Application Publication 2012/0148516 as applied to claims 1-5, 8, 10-15, 18, 20, 24, 26, and 28 above, and further in view of Williamson, N.B., et al., U.S. Patent Application Publication 2010/0166807.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 06/27/2019, 04/02/2020, 09/02/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Boddie, Kuroiwa, Wang, Ikeda, Ahmed, Corby, and Abel teach methods of treating or preventing mastitis or udder infections by applying hypochlorous acid to and into the teats of the animals where the acid is at pH 3.5-5 and has no air or headspace to allow formation of Cl2 gas as discussed above and that are further purged with argon. 
Boddie, Kuroiwa, Wang, Ikeda, Ahmed, Corby, and Abel do not teach further treating applying antimicrobial compositions into the teat of a cow with a cannula nor applying a teat seal to a cow.
Williamson teaches applying antimicrobial compositions into the teat canal of a cow using a cannula in order to treat mastitis immediately after milking. (See paragraphs 0029-0030.) Williamson also teaches applying a teat seal to a cows for the same purpose along with further antimicrobial agents. (See examples 2-4.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the mastitis treating compositions to cattle using commonly used techniques to deliver agents to cattle such as using cannulas to deliver compositions for treating mastitis into the teat canal as well as applying further teat sealants to the cow teats to protect them as taught by Williamson in the methods of Boddie, Kuroiwa, Wang, Ikeda, Ahmed, Corby, and Abel. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art of Boddie, Wang, Kuroiwa, Ikeda, Ahmed, Corby, and Abel already teach treating cattle with hypochlorous acid based disinfecting materials to treat mastitis after milking and Williamson teaches well known art recognized methods of delivering such disinfecting agents as well as further common steps used to treat mastitis.

Claims 1-5, 8, 10-15, 18, 20, 24, 26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boddie, R.L., et al., (J. Dairy Sci., 1996); in view of Kuroiwa, K., et al., (Lett. Appl. Microbio., 2003); Ikeda et al., U.S. 2008/0008621; Ahmed, F.U., U.S. 2009/0247485; and Abel, D., et al., U.S. Patent Application Publication 2012/0148516.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 09/02/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Boddie teaches methods of treating or preventing infection of cow udders (i.e. mastitis) by bathing/dipping the udders in a disinfectant comprising hypochlorous acid and water (a pharmaceutically acceptable liquid solvent carrier) at pH 5.5-6.7 promptly after milking. (See page 1684, column 2, paragraphs 1-2.) 
Boddie does not teach the addition of acetic acid to the solutions.
Kuroiwa teaches combining hypochlorite with acetic acid in order to increase the antibacterial activity of the hypochlorous solutions and reduce the amount of chlorine gas present. (See abstract.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the hypochlorous acid of Boddie with the acetic acid taught by Kuroiwa in order to prevent the loss of the active chlorine present in the hypochlorous acid due to conversion to chlorine gas which it exists in equilibrium with.  One of ordinary skill in the art would have been motivated to make this combination in order to increase the antibacterial activity of the hypochlorous solutions and reduce the amount of chlorine gas present as taught by Kuroiwa. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to the improvement of hypochlorous acid solutions and the inclusion of acetic acid into such solutions provides for a predictable improvement in the activity and stability of the hypochlorous acid compositions thereby preventing chlorine gas formation.
Boddie and Kuroiwa do not teach the specific pH or amount of acetic acid used.
Ikeda teaches hypochlorite acetic acid disinfecting compositions comprising 0.0001-12% hypochlorite or 5000 ppm active chlorine and more acetic acid that hypochlorous acid. (See claim 1.) Ikeda teaches buffering the compositions to a pH of 2-7. (See paragraph 0032.) Ikeda teaches that the sterilizing solutions can be used for sterilizing any materials previously sterilized with hypochlorous acid. (See paragraphs 0042-0043.)
It would have been prima facie obvious to use known concentrations of acetic acid and chlorine (that forms hypochlorous acid in acidic pH) used as disinfecting compositions as disinfectants in the methods of Boddie and Kuroiwa. This is merely the use of art recognized amounts of acetic acid and hypochlorous acid utilized in the art for disinfection in methods requiring exactly these agents for disinfection. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to the improvement of hypochlorous acid solutions and controlling the pH with acids such as acetic acid and Ikeda teaches the specific amounts of such agents one commonly uses for disinfection.
Boddie, Kuroiwa, and Ikdea, teach treating mastitis with hypochlorous acid and acetic acid dipping solutions but do not teach thickening the solutions to deliver more of the dipping solution to the animal.
Ahmed teaches barrier forming teat dips comprising film forming materials to form long lasting persistent dips comprising antimicrobial agents. (See abstract.) Ahmed teaches methods of applying the compositions to skin of a cow’s teats with 0.1-20 wt% of an antimicrobial agent such as hypochlorous acid or organic acids with a pH of 2-5. (See claims 20-30.) Ahmed teaches including pH adjusting agents such as acetic acid in the formulations as well as emollients and thickening agents. (See paragraphs 0056-0061.) Ahmed teaches simulating actual amounts of complex buildup on cow teats upon dipping using a simulated panel test where the total amount absorbed on dipping is determined and the amounts range from 0.014-0.849 grams on the teat (14-849 mg). (See example 2 and tables 1-9.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include thickeners and film formers that allow for up to 849 mg of antimicrobial hypochlorous based teat dip solution to stay on the teats of cows in order to form a antimicrobial barrier to treat and prevent mastitis and infection of the cow teats as taught Ahmed in the compositions of Boddie, Wang, Kuroiwa, and Ikdea. One of ordinary skill in the art would have been motivated to make this combination in order to increase the amount and longevity of the teat dip actually administered to the cows and thereby improve the treatment. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art is all directed to hypochlorous based sterilizing agents and Ahmed teaches improving such sterilizing materials for use in treating mastitis or bacterial infection of cow teats by including film formers and thickeners.
Boddie, Kuroiwa, Ikdea, and Ahmed, do not teach providing argon instead of air in such compositions.
Abel teaches topical compositions for treating dermatological conditions. (See abstract.) Abel teaches including bleach compositions such as Microcyn (a stabilized pH balanced hypochlorous acid solution) in the formulations. (See paragraph 0105.) Abel teaches providing such compositions without air or other gases by purging them and inert purge gas such as argon or nitrogen, compare instant claims 1, 11, and 28. (See paragraphs 0725-0726.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to purge hypochlorous acid bleach compositions with argon as taught by Abel in the methods of Boddie, Kuroiwa, Ikdea, and Ahmed requiring hypochlorous acid compositions in order to prevent unwanted air in the compositions that may lead to reaction of the formulations with the constituents of air. The skilled artisan would have been motivated to make this combination in order to prevent any unwanted reactions in the disinfecting materials during storage. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art are all directed to hypochlorous acid comprising compositions and methods of stabilizing such compositions. Abel provides for the further improvement of such compositions by removing air from the compositions through the use of inert gases.
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618